Citation Nr: 0402670	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran, who had active service from November 1942 to 
November 1945, died in October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's death, on October [redacted], 2000, was due to 
cardiac arrest as a consequence of respiratory insufficiency 
due to chronic lung disease, and coronary artery disease was 
a significant condition.

2.  Pulmonary or cardiac disease was not present in service 
or manifested for many years thereafter. 

3.  Pulmonary and cardiovascular disorders were not related 
to the veteran's service-connected duodenal ulcer, status 
post subtotal gastrectomy, bilateral hearing loss, 
mastoidectomy for left otitis media and cholesteatoma, and 
vertigo and tinnitus secondary to mastoidectomy.

3.  Service-connected disabilities did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.




CONCLUSIONS OF LAW

1.  Cardiovascular and pulmonary disorders were not incurred 
in or aggravated by active service, and a cardiovascular 
disorder may not be presumed to have been incurred in 
service; nor were cardiovascular or pulmonary disorders 
proximately due to or the result of service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The record reflects that 
the appellant and her representative have been provided with 
a statement of the case and a March 2001 letter informing 
them of the governing legal criteria, the evidence necessary 
to substantiate her claim, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of her claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claims" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In response to the March 2001 letter, the appellant submitted 
additional medical evidence, including the veteran's terminal 
hospital records.  The appellant's representative was 
provided with notice and opportunity to be heard following 
the obtaining of a March 2003 VA medical opinion.  The 
representative has indicated that they have no additional 
evidence or argument for consideration.  In an October 2001 
statement, the appellant indicated that she did not desire a 
personal hearing and wanted her appeal to be forwarded to the 
Board for a final decision.  It has been greater than one 
year since the March 2001 notice to the appellant.  See 
Veterans Benefits Act of 2003, P.L. 108-___, Section 701 
(H.R. 2297, December 16, 2003).  Therefore, it is concluded 
that the VA has complied with the VCAA, and the Board may now 
proceed, without prejudice to the appellant, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any chronic 
pulmonary or cardiac disability.  An October 1945 service 
X-ray report reflects that the veteran's heart and lungs were 
normal.  The report of an October 1948 VA physical 
examination reflects that the veteran's cardiovascular and 
respiratory systems were normal, and the reports of July 1947 
and October 1948 VA X-rays reflect no abnormality of the 
lungs or heart.  

A June 2000 VA hospital discharge summary reflects that the 
veteran was hospitalized.  After receiving 2 1/2 liters of 
fluid, his hemoglobin had dropped below 9.  He was 
transfused.  The discharge diagnoses included upper 
gastrointestinal bleed and anastomosis for Billroth II.  

In August 2000, the veteran was admitted to a private 
hospital following sudden onset of chest pain.  He underwent 
an angioplasty and placement of a stent in the right coronary 
artery.  

In September 2000, the veteran was rehospitalized at a 
private facility with unstable angina.  He remained 
hospitalized until his death on October [redacted], 2000.  The 
discharge diagnoses included coronary artery disease, chronic 
hypertension, chronic obstructive pulmonary disease, acute 
bronchitis, respiratory failure, postoperative anemia, 
postoperative thrombocytopenia, postoperative pneumonia, 
postoperative volume overload, and postoperative arrhythmia, 
bradycardia/ventricular tachycardia, with cardiac arrest 
times two.  

A December 2000 letter from a private osteopath reflects that 
the veteran has been his patient from September 5, 2000, 
until October [redacted], 2000.  the veteran  had required emergency 
coronary artery bypass surgery on September 5.  The initial 
surgical course went well, but during the postoperative 
period, the veteran experienced significant complication 
relating primarily to chronic obstructive pulmonary disease 
and nutritional deficits.  He notes that the veteran's 
nutritional status continued to decline and he required 
parenteral nutrition.  Because of the veteran's previous 
complex problems with peptic ulcer disease, previous gastric 
surgery, and his unstable situation, he was never felt to be 
a good candidate for attempts at placement of a percutaneous 
endoscopic gastrotomy tube.  It was the private osteopath's 
opinion that the cause of the veteran's death was 
multifactorial.  He noted that the veteran clearly had 
chronic obstructive pulmonary disease and coronary artery 
disease, but he believed that the veteran's preexisting 
nutritional deficiencies made it very difficult, if not 
impossible, for him to recover.  

The private osteopath's opinion will be accorded medium 
probative weight because the osteopath was familiar with the 
veteran's terminal care and because the private osteopath had 
access to the veteran's records relating to his terminal 
hospitalization.  However, he does not discuss in detail what 
laboratory findings would support his conclusion that the 
veteran experienced preexisting nutritional deficiencies.  
Therefore, the opinion will be accorded medium probative 
weight.

An April 2001 opinion of a VA physician reflects that the 
veteran's complete claims file had been reviewed.  The 
veteran's medical procedures during his terminal 
hospitalization were reviewed.  He concluded that there was 
no record of any nutritional deficiencies, noting at the time 
the veteran entered the hospital nutritional status was 
described as normal and his laboratory work was consistent 
with a normal nutritional profile.  He also noted that 
nutritional difficulties during his hospitalization were not 
related to his ulcer since requiring feeding tubes would have 
been necessary regardless of the veteran's prior 
gastrointestinal history.  The physician indicated that he 
disagreed with the private osteopath's letter because there 
was insufficient evidence that the veteran had a preexisting 
nutritional deficiency due to his stomach problems or that 
his stomach problems complicated his course or contributed to 
the cause of his death.  

This opinion will be accorded medium to large probative 
weight because the physician had access to the veteran's 
complete medical records and because the physician, in 
reaching his conclusion, noted that the veteran's nutritional 
status was described as normal at the time he entered the 
hospital and that his laboratory work was consistent with a 
normal nutritional profile.  While he did not discuss the lab 
findings in detail, he did make reference to underlying 
factual findings that supported his conclusion that there was 
no nutritional deficiency at the time the veteran entered the 
hospital.  Therefore, this opinion will be accorded medium to 
large probative weight.

A March 2003 opinion from a VA physician indicates that the 
veteran's complete medical records had been reviewed.  It 
observes what the veteran's laboratory findings were during 
his terminal hospitalization.  It notes that the veteran was 
service connected for duodenal ulcer, status post subtotal 
gastrectomy.  The physician concludes that the veteran's 
nutritional status was within normal limits according to his 
laboratory data and specifically identified the laboratory 
data that was within normal range for the veteran's age.  
Based upon these material facts, as shown by the laboratory 
data, even though the veteran had a gastrectomy done in the 
past, it did not contribute to his death.  His death was 
mainly due to respiratory problems or secondary to 
respiratory failure and complications of surgery and cardiac 
arrest.  Nutritional status had nothing to do with the 
veteran's cause of death and his nutritional status did not 
start deteriorating until following complications of the 
surgery.  In summary, the physician concludes that there was 
insufficient evidence that the veteran had a preexisting 
nutritional deficiency due to stomach problems or that  his 
stomach problem complicated his course or contributed as a 
cause of his death.  

This opinion will be accorded large probative weight because 
it reflects that the physician giving the opinion had 
reviewed the complete medical record and because the 
physician, in the opinion, discusses specific laboratory 
findings that support his conclusions, with respect to the 
veteran's nutritional status, at the time of his 
hospitalization and during his hospitalization.  Further, the 
physician also offers discussion and reasons that support his 
ultimate conclusions.  Therefore, it will be accorded large 
probative weight.  

At the time of the veteran's death, service connection was in 
effect for duodenal ulcer, status post subtotal gastrectomy, 
evaluated as 60 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; mastoidectomy for left 
otitis media and cholesteatoma, evaluated as 10 percent 
disabling; and vertigo and tinnitus, secondary to 
mastoidectomy, evaluated as 10 percent disabling.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

When a veteran served continuously for 90 (ninety) days or 
more during a period of war and cardiovascular disease 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

There is no competent medical evidence indicating that the 
veteran had any cardiovascular or pulmonary disorders during 
his active service and no competent medical evidence that he 
had a cardiovascular disorder within one year of discharge 
from  his active service.  It is not asserted that he had 
cardiovascular or pulmonary disorders during his active 
service.  Rather, the competent medical evidence indicates 
that he did not have cardiovascular or pulmonary disorders 
during his active service and that he did not have these for 
more than one year following his discharge from active 
service. 

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  It is neither asserted nor 
shown that the veteran's service-connected disabilities 
caused or chronically worsened his cardiovascular or 
pulmonary disabilities.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of co-existing conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312.  

The appellant has offered her opinion that the veteran's 
service-connected duodenal ulcer, status post subtotal 
gastrectomy was a material cause of the veteran's death.  
However, she is not qualified, as a lay person, to offer a 
medical diagnosis for medical etiology, because she does not 
have sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, her opinion is 
of no probative value.  

On the basis of the probative weights assigned to the 
evidence that addresses the issue of a relationship between 
the veteran's service-connected disabilities and his death, 
one piece of evidence has been assigned medium probative 
weight and two pieces of evidence have been assigned medium 
to large probative weight and large probative weight.  The 
evidence of medium probative weight supports the appellant's 
claim and the evidence of medium to large and large probative 
weight is against her claim.  Therefore, a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.

	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



